Exhibit 10.23

FOURTH AMENDMENT OF

LEASE AGREEMENT

This Fourth Amendment of Lease Agreement (this “Amendment”) is made as of the
21st day of November, 2011, by and between B-LINE Holdings, L.C., a Utah limited
liability company (the “Landlord”), and Medallion Bank, a Utah Industrial Bank
(the “Tenant”).

WHEREAS, by an Agreement of Lease dated July 3, 2002, Landlord has leased the
space known as Suite 510 in the building located at 1100 East 6600 South, Salt
Lake City, Utah (the “Building”) to Tenant;

WHEREAS, by an Amendment of Lease Agreement dated October 29, 2004, Tenant has
leased an additional office in the Building;

WHEREAS, pursuant to the Second Amendment of the Lease Agreement dated
January 9, 2007, the parties amended its prior lease agreement so that it also
has leased Suite 515 in the Building;

WHEREAS, pursuant to the Third Amendment of the Lease Agreement dated
October 31, 2007, the parties amended its prior lease agreement so that it also
has leased Suite 518 in the Building;

WHEREAS, this Amendment and all of the above agreements by and between the
Tenant and Landlord are herein referred to as the “Lease;” and

WHEREAS, the parties desire to again amend and extend the Lease pursuant to the
following provisions:

NOW, THEREFORE, for and in consideration of the mutual entry into this
Amendment, the parties hereto do hereby amend and extend the Lease as follows.
It is the parties’ intent that the Lease remains without amendment through
November 30, 2012 and then be amended and extended as hereinafter provided.

1. Premises. The Premises remains the same; Suites 510, 515 and 518, consisting
of approximately 6,048 rental square feet (“RSF”) (collectively the “Premises”).

2. Term. The extended Term of the Lease, for the amendments herein contained,
shall commence on December 1, 2012 and continue for sixty (60) months to
November 30, 2017.

3. Early Termination Option. Provided, however, Tenant shall have the option to
terminate the Lease early as of November 30, 2015 or November 30, 2016 provided
that: (1) Tenant is not in default, beyond any applicable notice or cure
periods, under the Lease at the time of exercise and as of said early
termination date; (2) Tenant gives Landlord at least one hundred and twenty
(120) days prior written notice of such early termination; and (3) at the time
of giving such early termination notice, Tenant pays a fee (the “Early
Termination Fee”).



--------------------------------------------------------------------------------

The Early Termination Fee shall be equal to the sum of and the unamortized
Tenant Improvement Allowance, leasing commissions and free rent provided for
herein, each calculated on a straight-line basis over the sixty (60) month term
of this Lease extension.

4. Base Rent. The Tenant’s “Base Rent” for the Premises shall be:

 

Term

  

Base Rental Rate

  

Annual Base Rent

    

Monthly Installment

 

10/1/11 to 11/30/11

   $21.31 per RSF/yr.*      N/A          $10,740.51    

12/1/11 to 11/30/12

   $21.95 per RSF/yr*      $132,753.60          $11,062.80    

12/1/12 to 11/30/13

   $18.50 per RSF/yr      $111,888.00          $  9,324.00    

12/1/13 to 11/30/14

   $19.06 per RSF/yr      $115,274.88          $  9,606.24    

12/1/14 to 11/30/15

   $19.63 per RSF/yr      $118,722.24          $  9,893.52    

12/1/15 to 11/30/16

   $20.22 per RSF/yr      $122,290.56          $10,190.88    

12/1/16 to 11/30/17

   $20.83 per RSF/yr      $125,979.84          $10,498.32    

* No change from current Lease

5. Free Rent. Tenant shall not be required to pay the Base Rent for the months
of October, November and December, 2012.

6. Base Year. “Base Year” for the Premises shall be 2013 beginning December 1,
2012. For purposes of determining the allocation of Additional Rent, as such
term is defined in the Lease, the annual increase due to operating expenses that
are under the control of the Landlord shall be limited to four percent (4%) of
the controllable operating expenses for the immediate prior calendar year. In
addition, operating expenses related to the Building shall be allocated to
Tenant based upon no less than a ninety-five percent (95%) occupancy of the
Building.

7. Security Deposit. No security deposit has or will be paid.

8. Tenant Improvement Allowance. Tenant shall have a Tenant Improvement
Allowance equal to $10.00 per RSF ($60,480.00). Tenant shall give Landlord
notice of all proposed tenant improvements and such improvements shall be
constructed in accordance with the Lease. Landlord shall be paid a construction
management fee of five percent (5%) on any such construction. At Tenant’s
election, any Tenant Improvement Allowance which remains after the completion of
such tenant improvements may be applied towards the payment of furniture,
fixtures and equipment costs or Base Rent or Additional Rent by Tenant giving
Landlord thirty (30) days written notice of such election.

9. Expansion Option. Subject to the existing expansion rights previously granted
by Landlord to another tenant of the Building, Travelers/St. Paul, Tenant shall
have a right of first refusal to lease any space in the Building located on the
fifth floor of the Building that becomes available during the Term of the Lease.
This right of first refusal must be exercised within ten (10) business days of
Landlord’s written notice that such space has become available. If Tenant timely
elects to lease such space it shall give Landlord written notice of this fact
within said time period. The rental terms of the new space will be the same
terms as for the Premises, including prorated adjustment for improvements and
concessions. If Tenant does not notify

 

2



--------------------------------------------------------------------------------

Landlord within such ten (10) business day period, Landlord shall be free to
lease the space to any other persons. For this purpose, space shall not be space
which “becomes available” if it will be leased to the same tenant then occupying
such space.

10. Option to Renew. Provided Tenant is not then in default of any terms and
conditions of the Lease, Tenant shall have two (2) options to extend the Term as
to part (at least 75% of the Premises) or all of the Premises for an additional
five (5) years each. The Base Rent for the first year of each of the extended
Terms shall be the lesser of: (1) the Base Rent as of the last day preceding the
renewal Term or (2) ninety percent (90%) of the then Prevailing Market Rental
Rate (“PMRR”). The Base Rent for each subsequent year of each renewal Term shall
increase by three percent (3%) on December 1. If less than all of the Premises
are to be leased, then that portion of the Premises which is not being leased by
Tenant must be in such configuration that it can reasonably be leased by the
Landlord. “PMRR” means the annual amount of rent that a tenant would pay and a
willing landlord would accept in an arm’s length bona fide offer for a lease
based upon other lease transactions made in the Building and other comparable
office buildings in the Central East Quadrant area of Salt Lake City, Utah,
within the previous six (6) months, taking into consideration all relevant terms
and conditions of any comparable leasing transaction, including without
limitation: (i) location, quality and age of the building; (ii) use and size of
the space in question; (iii) location and or floor level in the building;
(iv) that there will be no new leasehold improvement allowances provided;
(v) there will be no abatement of rental or other charges; (vi) parking; (vii)
lease takeovers/assumptions; (viii) relocation allowances; (ix) there will be no
refurbishment and repainting allowances; (x) distinction between “gross” and
“net” leases, (xi) extent of services provided or to be provided; (xii) base
year or dollar amount for escalation purposes (both operating costs and ad
valorem taxes); (xiii) credit standing and financial stature of the tenant;
(xiv) length of term and (xv) Landlord will not be required to pay additional
brokerage fees. Each option needs to be exercised by Tenant giving Landlord
written notice of exercise at least six (6) month prior to the Termination Date.

11. Parking. Tenant shall have a right to use up to four and one half vehicles
for each 1,000 RSF (27 vehicles). None of the spaces will be reserved.

12. Access. Tenant shall have access to the Premises at all reasonable times.
The Building hours are 7:00 a.m. to 6:00 p.m., Monday through Friday, excluding
holidays.

13. Signage. Tenant shall continue to have the same general signage as in place
as of the date hereof.

14. Brokers. Landlord shall pay its broker three percent (3%) of the Base Rent
for five (5) years. Landlord’s broker has agreed to pay Tenant’s broker one-half
of such commission. Both Tenant and Landlord acknowledge that Commerce Real
Estate Solutions represents both the Tenant and Landlord in this transaction and
that both parties agree to such dual representation. It is understood that Paul
Skene (Agent) represents the Tenant and that Jon Cowley (Agent) represents the
Landlord in the proposed Lease and that neither Agent shall disclose any
confidential information to the other and that both Agents shall act as
fiduciaries to the specific party they represent.

 

3



--------------------------------------------------------------------------------

15. Ratification. As amended herein, the parties hereby ratify the Lease and
acknowledge that the Lease is in full force and effect.

 

LANDLORD:

B-Line Holdings, L.C.,

a Utah limited liability company

By:     LOGO [g643263dsp010a.jpg] Its:   Manager

 

TENANT:

Medallion Bank,

a Utah Industrial Bank

By:     LOGO [g643263dsp010b.jpg] Its:   President

 

4